Exhibit 10.4
(BANK OF AMERICA LOGO) [g13333g1333300.gif]

     
To:
  Goldleaf Financial Solutions Inc
 
  9010 Overlook Blvd
 
  Brentwood
 
  TN 370270000
 
  United States
Attn:
  Scott Meyerhoff
Telephone:
  678 910 3730
Fax:
  678 966 0844
 
   
From:
  Bank of America, N.A.
 
  233 South Wacker Drive – Suite 2800
 
  Chicago
 
  Illinois 60606
 
  U.S.A.
Department:
  Swaps Operations
Telephone:
  (+1) 312 234 2732
Fax:
  (+1) 866 255 1444
 
   
Date:
  31st January 2008
 
   
Our Reference No:
  50228264
Reference Name:
  Douglas Thornton
Internal Tracking No:
  50228264
 
   
Dear Sir/Madam,
   

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Goldleaf Financial Solutions Inc and Bank
of America, N.A. (each a “party” and together “the parties”) on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below (the
“Agreement”).
The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
“Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.
This Confirmation evidences a complete binding agreement between the parties as
to the terms of the Transaction to which this Confirmation relates. In addition,
the parties agree to use all reasonable efforts promptly to negotiate, execute
and deliver an agreement in the form of an ISDA Master Agreement, with such
modifications as the parties will in good faith agree. Upon the execution by the
parties of such an agreement, this Confirmation will supplement, form a part of,
and be subject to that agreement. All provisions contained or incorporated by
reference in that agreement upon its execution will govern this Confirmation
except as expressly modified below. Until the parties execute and deliver that
agreement, this Confirmation, together with all other documents referring to an
ISDA Master Agreement (each a “Confirmation”) confirming transactions (each a
“Transaction”) entered into between the parties (notwithstanding anything to the
contrary in a Confirmation), shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency –
Cross Border) if any Confirmation dated prior to the date of this Confirmation
refers to that ISDA Master Agreement and otherwise the 2002 ISDA Master
Agreement as if the parties had executed an agreement in such form (but without
any Schedule) on the Trade Date of the first such Transaction between the
parties. In the event of any inconsistency between the provisions of that
agreement and this Confirmation, this Confirmation will prevail for the purpose
of this Transaction.

1



--------------------------------------------------------------------------------



 



In this Confirmation “Party A” means Bank of America, N.A. and “Party B” means
Goldleaf Financial Solutions Inc.
General Terms:
The terms of the particular Transaction to which this Confirmation relates are
as follows:

         
 
  Notional Amount:   USD 20,000,000.00
 
       
 
  Trade Date:   30th January 2008
 
       
 
  Effective Date:   8th February 2008
 
       
 
  Termination Date:   30th November 2009, subject to adjustment in accordance
with the Modified Following Business Day Convention
 
        Fixed Amounts:    
 
       
 
  Fixed Rate Payer:   Party B
 
       
 
  Fixed Rate Payer    
 
  Payment Dates:   The 8th of each Month, commencing on 8th March 2008 and
ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention
 
       
 
  Fixed Rate:   2.95000 per cent
 
       
 
  Fixed Rate Day    
 
  Count Fraction:   Actual/360

Floating Amounts:

         
 
  Floating Rate Payer:   Party A
 
       
 
  Floating Rate Payer    
 
  Payment Dates:   The 8th of each Month, commencing on 8th March 2008 and
ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention
 
       
 
  Floating Rate for initial    
 
  Calculation Period:   to be determined
 
       
 
  Floating Rate Option:   USD–LIBOR–BBA

2



--------------------------------------------------------------------------------



 



         
 
  Designated Maturity:   1 Month provided that Linear Interpolation will apply
to the final Calculation Period
 
       
 
  Spread:   None
 
       
 
  Floating Rate Day    
 
  Count Fraction:   Actual/360
 
       
 
  Reset Dates:   First day of each Calculation Period
 
       
 
  Business Days:   New York
 
       
 
  Calculation Agent:   Party A
 
       
 
  Other Provisions:    
 
            USA PATRIOT Act Notice. Party A hereby notifies Party B that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107–56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Party B, which information
includes the name and address of Party B and other information that will allow
Party A to identify Party B in accordance with the Act.
 
            Recording of Conversations:
 
            Each party to this Agreement acknowledges and agrees to the
recording of conversations between trading and marketing personnel of the
parties to this Agreement whether by one or other or both of the parties or
their agents.

Credit Support Document:
Party B agrees and acknowledges that any and all Collateral, guarantees, or
security interests heretofore or hereafter pledged, guaranteed, or granted to
Party A pursuant to the Credit Agreement, any security agreement, guarantee, or
related document shall also serve as collateral security for or guarantee of the
obligations of Party B hereunder and Party B hereby grants to Party A a
continuing security interest in any and all Collateral heretofore or hereafter
pledged to Party A pursuant to a Credit Agreement or related document as
security for any and all obligations of Party B hereunder. Party B agrees to
cause any security interest granted pursuant to any Credit Agreement or related
document to specifically include the obligations of Party B hereunder as secured
obligations thereunder. As used herein, (a) “Credit Agreement” means any note,
instrument, agreement or other document for borrowed money now or hereafter
entered into between Party A and Party B, as the same may be amended, modified,
supplemented, restated or replaced from time to time with the consent of Party A
and (b) “Collateral” means any or all accounts, equipment, general intangibles,
instruments, inventory, intellectual property and all proceeds and products of
such in which Party B has an ownership interest or any other property which may
be included or more specifically defined in such Credit Agreement.

3



--------------------------------------------------------------------------------



 



Cross Default Provision:
The “Cross–Default” provisions of Section 5(a)(vi) will apply to Party B. In
connection therewith, “Specified Indebtedness” will not have the meaning
specified in Section 14, and such definition shall be replaced by the following:
“any obligation in respect of the payment of moneys (whether present or future,
contingent or otherwise, as principal or surety or otherwise), except that such
term shall not include obligations in respect of deposits received in the
ordinary course of a party’s banking business.” Threshold Amount” means the
lesser of (i) three percent (3%) of Party B’s shareholders’ equity and (ii) the
amount specified by the parties in the Agreement.

     
Additional Termination Event:
  It shall be an Additional Termination Event with respect to Party B as the
Affected Party if::–
 
   
 
  (1) Party B fails to execute and deliver to Party A an ISDA Master Agreement,
including the Schedule thereto, in form and substance satisfactory to Party A on
or before 30 days from the date hereof. Party A shall have the right at any time
after said 30 day period to designate an Early Termination Date. Failure by
Party A to designate an Early Termination Date shall not constitute a waiver of
Party A’s right to terminate this Transaction.
 
   
 
  (2) for any reason either Party A’s obligation to lend under the Credit
Agreement is terminated or Party A ceases to be a party to the Credit Agreement.
 
   
Account Details:
   
 
    As advised under separate cover with reference to this Confirmation, each
party shall provide appropriate payment instructions to the other party in
writing and such instructions shall be deemed to be incorporated into this
Confirmation.
 
   
Offices:
   
 
   
The Office of Party A for this
   
Transaction is:
  Charlotte – NC, United States
 
  Please send reset notices to fax no. (+1) 866 218 8487
 
   
The Office of Party B for this
   
Transaction is:
  Brentwood – TN, United States
 
   
Governing Law:
  the laws of the State of New York (without reference to the conflict of the
laws provisions thereof)
 
   
Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation in its entirety to the attention of Global FX and Derivative
Operations (fax no.(+1) 866 255 1444).

4



--------------------------------------------------------------------------------



 



     
Bank of America, N.A.
  Accepted and confirmed as of the date first written:
 
  Goldleaf Financial Solutions Inc

             
 
           
Authorised Signatory
  By:        
 
  Name:  
 
   
 
  Title:        
 
            Our Reference Number:               50228264        

5